--------------------------------------------------------------------------------

Exhibit 10.1



Portions of this exhibit indicated by bracketed asterisks have been omitted
because they are not material and would likely cause competitive harm to Rexahn
Pharmaceuticals, Inc. if publicly disclosed.


Confidential


AMENDMENT NO. 2
TO
COLLABORATION AND LICENSE AGREEMENT
 
This AMENDMENT NO. 2 (this “Amendment No. 2”), to the Collaboration and License
Agreement, dated as of February 25, 2019 (as amended by the First Amendment, as
defined below, the “Agreement”), by and between BIOSENSE GLOBAL LLC, a New
Jersey limited liability company having a place of business located at 1
Meadowlands Plaza, Suite 800, East Rutherford, NJ 07073 (“Biosense”), and REXAHN
PHARMACEUTICALS, INC., a Delaware corporation having a place of business located
at 15245 Shady Grove Road, Suite 455, Rockville, MD 20850 (“Rexahn”), is
effective as of March 10, 2020 (the “Amendment Effective Date”). Biosense and
Rexahn are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”
 
RECITALS:
 
WHEREAS, the Parties entered into the Agreement effective as of February 25,
2019;
 
WHEREAS, the Parties amended the Agreement pursuant to the First Amendment,
effective as of August 24, 2019;
 
WHEREAS, as of the Amendment Effective Date, Rexahn does not expect to pursue
the further development of RX-3117, including in combination with Abraxane as
first line treatment for pancreatic cancer and other indications.
 
WHEREAS, the Parties now desire to the further amend the Agreement, on the terms
and subject to the conditions set forth in this Amendment No. 2.
 
NOW, THEREFORE, in consideration of the foregoing promises and the mutual
covenants herein contained, Biosense and Rexahn hereby agree as follows:
 
1.    Definitions.  As used in this Amendment No. 2, capitalized terms shall
have the meanings assigned to them in the Agreement, except as otherwise defined
in this Amendment No. 2, including in this Section 1.
 


a.
“Assigned Patents” means any Patents assigned by Rexahn to Biosense pursuant to
Article 7 of the Agreement.

 


b.
“Drug Substance Materials” means up to [***] of active pharmaceutical ingredient
of RX-3117 and all associated manufacturing information (e.g., batch records,
standard operating procedures) in the possession and control of Rexahn.

 


c.
“Drug Product” means the following quantity of finished clinical trial supply of
RX-3117 and all associated release and other related documentation in the
possession and control of Rexahn: [***] 10ct bottles of 200mg capsules and [***]
10ct bottles of 500mg capsules.

 
1

--------------------------------------------------------------------------------


d.
“First Amendment” means Amendment No. 1 to Collaboration and License Agreement,
effective as of August 24, 2019, between the Parties.

 


e.
“Intermediate Materials” means up to [***] of pharmaceutical intermediate
materials known as [***] and all associated manufacturing information (e.g.,
batch records, standard operating procedures) in the possession and control of
Rexahn.

 


f.
“Joint Patents” means Patents jointly owned by the Parties that cover the
Licensed Product, both within and outside of the Territory.

 


g.
“Licensed Field” means all human uses.

 


h.
“Licensed Patents” means Patents within the Licensed IP.

 


i.
“Transferred Materials” means the Drug Substance Materials, Drug Product and
Intermediate Materials.

 
2.    Amendments.  The Parties agree that, effective from and after the
Amendment Effective Date, the Agreement shall be amended as set forth in this
Section 2.
 


a.
Title of Agreement.   The title of the Agreement shall be changed from
“Collaboration and License Agreement,” to “License and Assignment Agreement”.

 


b.
Reporting.  Within [***] days of the Amendment Effective Date, Biosense shall
provide Rexahn with an initial development plan that outlines in reasonable
detail the development and supportive activities to be conducted by Biosense for
the [***]-year period following the Amendment Effective Date for the Licensed
Product (the “Development Plan”).  Biosense shall, within [***] days following
the end of each calendar year during the Term, update the Development Plan
setting forth, in reasonable detail, the activities undertaken during the prior
calendar year (or portion thereof) in respect of the clinical development of the
Licensed Product, and the planned and expected development activities for the
subsequent [***]-year period.  Biosense shall continue to provide these reports
with respect to each Licensed Product until that Licensed Product is the subject
of a report provided under Section 5.5.1 of the Agreement. To be clear, these
reports are for the purpose of satisfying the obligations of Biosense under this
section, and not for the purpose of Rexahn providing agreement or approval
thereto.

 


c.
Section 4.2.  Section 4.2 of the Agreement is amended to add the following
subsection 4.2.3:

 
“Subject to the terms and conditions of this Agreement, as partial consideration
for the payments set forth herein, subject to the payment of the Upfront
Payments, Rexahn shall assign, transfer and convey to Biosense, the Assigned
Patents pursuant to a mutually agreed form of patent assignment agreement, such
assignment agreement to be filed in applicable patent offices in the Territory.”
 
2

--------------------------------------------------------------------------------


d.
Section 6.1.  Section 6.1 of the Agreement is deleted in its entirety and is
replaced with the following:

 


i.
“In partial consideration for the Exclusive License and the assignment of the
Assigned Patents to Biosense, Biosense has paid Rexahn $150,000 on or about the
Effective Date, and $1,350,000, on or about April 13, 2019;

 


ii.
On or within [***] days of the Amendment Effective Date, Biosense shall pay to
Rexahn (X) $50,000, as a non-refundable license fee; and (Y) $100,000 upon
Rexahn making available the Transferred Materials, pursuant to Section 2.e.,
below. The payments set forth in this Section 6.1 (i-iii, inclusive, such
payments, the “Upfront Payments”), represent all of the payments due and payable
on account of the Upfront Payments from Biosense to Rexahn.”

 


e.
Transfer of Transferred Materials.  Upon the written request of Biosense (a
“Transfer Request”), Rexahn will make available, at a location or locations
identified by Rexahn in its sole discretion, the Transferred Materials. Rexahn
shall be under no obligation to make the Transferred Materials available to
Biosense on fewer than [***] days prior notice. Rexahn will provide the
Transferred Materials to Biosense at no additional charge. Biosense shall be
fully responsible for the costs and expenses associated with the transfer of the
Transferred Materials to Biosense, including transportation costs, taxes,
customs duties and any costs related to export/import licenses.  From and after
[***] days following the Amendment Effective Date until such time as Biosense
makes the written request referred to above, until the transfer of title to the
Transferred Materials, as applicable, Biosense shall pay Rexahn all actual costs
and expenses incurred by Rexahn in connection with the storage and maintenance
of the Transferred Materials at the location or locations where those
Transferred Materials are being stored or maintained.    REXAHN MAKES NO
WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE TRANSFERRED MATERIALS, AND
THE TRANSFERRED MATERIALS ARE PROVIDED ON AN “AS IS” “WHERE IS” BASIS.  BIOSENSE
SHALL MAKE USE OF THE TRANSFERRED MATERIALS AT ITS OWN RISK. Rexahn shall
provide all corresponding records in Rexahn’s possession and control relating
specifically to the Transferred Material, including but not limited to
production and analysis records for the Transferred Materials. In the case where
Rexahn fails to provide any corresponding records in Rexhan’s possession and
control relating specifically to the Transferred Material, Biosense is entitled
to require Rexahn or its successors, permitted assigns or acquirer to provide
these records within [***] days any time after Amendment Effective Date. Rexahn
represents and warrants to Biosense that the Transferred Materials are owned by
Rexahn free and clear of all liens and encumbrances, and that Rexahn has the
authority to transfer the Transferred Materials to Biosense as set forth in this
Section 2.e.  Title to, and risk of loss for the Transferred Materials shall
transfer to Biosense at the date, time and place on which Rexahn makes the
Transferred Materials, as applicable, available to Biosense. Rexahn shall
maintain the Transferred Materials properly and have liability to Biosense for
any loss occurring to the Transferred Materials until the title to and risk of
loss for the Transferred Materials are transferred to Biosense unless the
BioSense written request is made more than [***] days after the Amendment
Effective Date.  Biosense may dispose of any unused Transferred Material at its
own discretion.

 
3

--------------------------------------------------------------------------------


f.
Milestone Payments; Royalties.

 


i.
The charts set forth in Sections 6.2 and 6.3 of the Agreement are deleted in
their entirety and are replaced with the charts set forth on Schedules 2.c-1 and
2.c-2. of this Amendment No. 2.

 


ii.
The chart set forth in Section 6.5.1 of the Agreement is deleted in its entirety
and is replaced with the chart set forth on Schedule 2.c-3 of this Amendment No.
2.

 


g.
Rexahn Know-How.  Within the first to occur of [***] days of the Amendment
Effective Date or the closing of a transaction that results in a change in
control of Rexahn, Rexahn shall make available to Biosense, at a location
identified by Rexahn, a copy of all Rexahn Know-How reasonably available to
Rexahn as of the Amendment Effective Date and listed on Schedule 2.d in both
electronic and paper copies when reasonably available. In the case where Rexahn
fails to provide a complete copy of all Rexahn Know-How reasonably available to
Rexahn as of the Amendment Effective Date, Biosense is entitled to require
Rexahn or its successors, permitted assigns or acquirer to provide such Know-How
within [***] days any time after Amendment Effective Date. Biosense shall be
responsible for all costs and expenses with respect to the matters set forth in
this Section 2.g.

 


h.
Certain Intellectual Property Matters.  Article 7 of the Agreement shall be
deleted in its entirety and replaced with the following:

 
“ARTICLE 7
PATENT MATTERS


7.1         Transfer of Licensed Patents and Joint Patents.  Within [***] days
following the Amendment Effective Date, Rexahn shall assign to Biosense (i) the
Licensed Patents to Biosense, and (ii) Rexahn’s interest in Joint Patents.  For
clarity, the foregoing assignment of Licensed Patents and Rexahn’s interest in
Joint Patents is solely with respect to the Territory.  Biosense shall be
responsible for all costs and expenses arising from the foregoing assignment of
the Licensed Patents and Rexahn’s interest in the Joint Patents.


7.2         Abandonment of Joint Patents.  If Rexahn intends to abandon the
prosecution or maintenance of  Rexahn’s interest in the Joint Patents outside of
the Territory (the “Outside the Territory Patents”), then Rexahn shall notify
Biosense and provide Biosense with a reasonable opportunity to request that
Rexahn assign to Biosense the Outside the Territory Patents.  If requested by
Biosense, Rexahn shall assign the Outside the Territory Patents to Biosense at
no additional charge, except that Biosense shall be responsible for the third
party costs and expenses related to such assignment.  Rexahn shall have no
obligation to prosecute, maintain, defend or enforce any Outside the Territory
Patents.


4

--------------------------------------------------------------------------------

7.3          Prosecution, Maintenance and Enforcement of Assigned Patents. 
Biosense shall use Commercially Reasonable Efforts to, and shall be solely
responsible for the prosecution, maintenance, defense and enforcement of any
Assigned Patents, including the costs and expenses thereof.”




i.
New IP. Any New IP developed, conceived or generated solely by Biosense after
the Amendment Effective Date shall be owned and vest in Biosense. Biosense shall
own all right, title, and interest in and to any New IP invented or developed
using the Licensed IP and Rexahn Materials.

 


j.
Licensed IP.  Following the Amendment Effective Date (and as a result of giving
effect to this Amendment No. 2), the term Rexahn Patents shall include any
patents transferred to Biosense as a result of this Amendment No. 2.

 


k.
Personnel Support. Within [***] days after the Amendment Effective Date, Rexahn
shall provide the contact information of the Key Employees of Rexahn as set out
in Schedule 2.k. to BioSense so that BioSense, if it determines necessary, may
use its reasonable efforts to establish consulting arrangements if these
employees terminate their employment with Rexahn, except Rexahn shall have no
obligation whatsoever to procure any such consulting arrangements for the
benefit of Biosense. Rexahn shall waive any non-compete, confidentiality, and IP
ownership obligations of the Key Employees solely to the extent related to
RX-3117, which may conflict with or restrict those employees from entering into
consulting agreements with Biosense after those employees terminate their
employment relationship with Rexahn.

 


l.
Non-compete and Rights for other territories.

 


i.
Rexahn irrevocably and unconditionally agrees with and undertakes to BioSense
that, unless with prior written consent of BioSense, during the Term of this
Agreement and [***] years thereafter, Rexahn shall not, within the Territory (1)
engage in research, development or commercialization of any Licensed Product or
structurally-related nucleoside analogue that is activated primarily by UCK-2
dependent phosphorylation (“Restricted Products”); or (2) market or sell any
Restricted Products in the Territory; or (3) authorize other parties to do so in
the Territory.

 


ii.
From the Amendment Effective Date until March 31, 2020, Biosense may acquire
rights to the Licensed Product outside of the Licensed Territory on the economic
terms set forth on Schedule (l)(ii), and otherwise on mutually agreed terms and
conditions consistent with this License and Assignment Agreement negotiated in
good faith by the Parties.  In no event, however, shall either Rexahn or
Biosense be obligated to enter into an agreement for rights to the Licensed
Product outside of the Territory following March 31, 2020.

 
5

--------------------------------------------------------------------------------


m.
New Materials.  Any new project documents (including study results, regulatory
documents etc.) created by BioSense after the Effective Dates will be solely
owned by BioSense.  These new project documents may be used to support the
development or registration of RX-3117 in the Territory by Biosense, and in
other markets under the authorization of BioSense with appropriate financial
terms to be discussed and agreed by BioSense, and the party interested in
obtaining the information.

 


n.
Other Amendments to the Agreement.  It is the intent of the Parties that from
and after the Amendment Effective Date, Biosense shall pursue its obligations
under the Agreement to develop and commercialize the Licensed Product in the
Territory without contribution or collaboration from Rexahn.  Therefore, the
Parties agree that the Agreement shall be amended as follows to effect this
intent of the Parties:

 


i.
Article 2 of the Agreement shall be deleted in its entirety.





ii.
Article 3 of the Agreement shall be deleted in its entirety, because, among
other reasons, the Parties no longer require a Joint Steering Committee for the
Parties to perform their respective obligations under the Agreement.  To the
extent any provision of Article 3 of the Agreement is referenced in any other
portion of the Agreement (e.g., certain definitions, the operation of the Joint
Steering Committee and the roles and responsibilities of Alliance Managers),
then those portions of the Agreement shall be deemed to be deleted from the
Agreement if not otherwise deleted, modified, waived or amended by this
Amendment No. 2.





iii.
Section 4.4 of this Agreement shall be deleted in its entirety.





iv.
Article 5 of the Agreement shall be amended as follows:





1.
Section 5.1 of the Agreement shall be replaced with the following:



“Biosense, either itself or by and through its Affiliates, Sublicensees or
Subcontractors, shall be solely responsible for all development, registration,
marketing, advertising, promotional, launch and sales activities in connection
with the Licensed Product in the Licensed Field in the Territory.”

6

--------------------------------------------------------------------------------


2.
Section 5.2 of the Agreement shall be replaced with the following:



“Biosense shall use Commercially Reasonable Efforts to develop and commercialize
the Licensed Product in the Licensed Field in the Territory.  Without limiting
the generality of the foregoing, Biosense shall use Commercially Reasonable
Efforts to (a) develop, obtain Regulatory Approval for and commercialize at
least one (1) Licensed Product hereunder, (b) file an IND in China by [***], (c)
undertake the commercial launch of a Licensed Product in China promptly after,
and in any case not later than [***] months after, the date that Regulatory
Approval is granted with respect such Licensed Product in China, and (d) after
receipt of Regulatory Approval of the Licensed Product in China, establish and
maintain a sales force and commercial infrastructure either by itself or through
its Affiliates or Subcontractors, necessary to commercialize the Licensed
Product in the Licensed Field in the Territory to a scale that is sufficient
given the market demand for the Licensed Product in the Licensed Field in the
Territory.  Any failure by Biosense to comply with the obligations set forth in
this Section 5.2 shall be deemed to be a material breach for which Rexahn may
exercise any rights and remedies at law or in equity. Subject to the provisions
of this Section 5.2, BioSense shall have sole decision making authority for all
matters related to the development, manufacturing and commercialization of
RX-3117 in its territory from and after the Amendment Effective Date. Without
prejudice to the rights of Rexahn hereunder, BioSense will provide a written
explanation to Rexahn when there are decisions made by BioSense that result in
not achieving the milestones with respect to RX-3117 set forth in this Section
5.2.




3.
Section 5.4 is deleted in its entirety.





4.
Section 5.5.2 is deleted in its entirety.





v.
Article 12 of the Agreement shall be amended as follows:





1.
The reference to Patents in Section 12.2.3 of the Agreement shall be deemed to
include any Patents transferred to Biosense pursuant to this Amendment No. 2.





2.
Section 12.5 of the Agreement shall be deleted in its entirety.





3.
Section 12.6.1 of the Agreement shall be amended by adding the following
subsection (f): “upon the request of Rexahn, Biosense shall promptly assign and
transfer to Rexahn any Patents transferred by Rexahn to Biosense pursuant to
Article 7 of the Agreement.”



7

--------------------------------------------------------------------------------


vi.
Article 13 of the Agreement shall be amended as follows:





1.
The “proviso” in the last sentence of Section 13.1 shall be deleted, because the
corresponding provision of Section 3.1.4 of the Agreement has been deleted.





2.
All other provisions of Article 13 shall apply with respect to the resolution of
disputes under this License and Assignment Agreement.



3.    Effectiveness.  This Amendment No. 2 shall be effective from and after the
Amendment Effective Date.
 
4.    No Other Amendments.  Except as modified by this Amendment No. 2 or as the
context of this Amendment No. 2 may require, the Agreement shall remain in full
force and effect, enforceable in accordance with its terms.
 
5.    Governing Law.  This Amendment and any dispute arising from the
performance or breach hereof shall be governed by and construed and enforced in
accordance with the laws of the State of New York without reference to conflicts
of laws principles which would direct the application of the laws of another
jurisdiction.
 
6.    Severability.  If any provision hereof should be held invalid, illegal or
unenforceable in any jurisdiction, the Parties shall negotiate in good faith a
valid, legal and enforceable substitute provision that most nearly reflects the
original intent of the Parties and all other provisions hereof shall remain in
full force and effect in such jurisdiction and shall be liberally construed in
order to carry out the intentions of the Parties hereto as nearly as may be
possible. Such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.
 
7.   Release.  As a condition to Rexahn entering into this Amendment No. 2.,
Biosense, for itself and its affiliated companies, predecessors, successors,
representatives, stockholders, directors, trustees, officers, employees, assigns
and anyone claiming by, through or under the foregoing (each, a “Biosense
Releasing Party”), hereby irrevocably, unconditionally and completely releases,
acquits and forever discharges Rexahn, and its successors, representatives,
stockholders, directors, officers, employees and assigns (each, a “Rexahn
Released Party”), from and against, and hereby irrevocably, unconditionally and
completely waives and relinquishes all past, present and future disputes,
claims, controversies, demands, rights, obligations, liabilities, actions and
causes of action of every kind and nature (collectively, “Claims”) that a
Biosense Releasing Party may have had in the past, may now have or may have in
the future, whether directly or indirectly, against any Rexahn Released Party
arising out of or related to the Agreement prior to the Amendment Effective
Date, whether such Claims are based in tort or contract, or are brought under
law or in equity.
 
8.    Counterparts.  This Amendment may be signed in counterparts, each and
every one of which shall be deemed an original, notwithstanding variations in
format or file designation which may result from the electronic transmission,
storage and printing of copies of this Agreement from separate computers or
printers. Facsimile signatures and signatures transmitted via PDF shall be
treated as original signatures.
 
9.    Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns (including acquirer of Rexahn).
 
Remainder of page intentionally left blank


8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 2 to be executed
by their duly authorized representatives as of the Amendment Effective Date.



 
REXAHN PHARMACEUTICALS, INC.
         
By:
/s/ Douglas J. Swirsky
           
Name:
Douglas J. Swirsky
           
Title:
President &  CEO
           
BIOSENSE GLOBAL LLC
         
By:
/s/ Andy Li
           
Name:
Andy Li
           
Title:
CEO, President
 



9

--------------------------------------------------------------------------------

SCHEDULE 2.C.


MILESTONE PAYMENT CHART


Schedule 2.c-1:



 
Milestone Event
Payment
(Amounts set
forth below
are in Dollars)
1.
[***]
$[***]
2.
[***]
$[***]
3.
[***]
$[***]
4.
[***]
$[***]



Schedule 2.c-2:


Milestone Event
Payment
(Amounts set forth below are in
Dollars)
$[***] in Annual Net Sales of a Licensed Product in the Territory
$[***]
$[***] in Annual Net Sales of a Licensed Product in the Territory
$[***]



Schedule 2.c-3:


Annual Net Sales
Royalty Rate
Annual Net Sales for a Licensed Product less than $[***]
[***]%
Annual Net Sales for a Licensed Product equal to or exceeding $[***], but less
than or equal to $[***]
[***]%
Annual Net Sales for a Licensed Product exceeding $[***]
[***]%



10

--------------------------------------------------------------------------------

SCHEDULE 2.D.


REXAHN KNOW-HOW*


[***]


*Both parties understand that this may not be a complete list and BioSense
Global may identify additional items that Rexahn possesses and is required by
BioSense to support its regulatory submission or continue or complete its
development activities and in such case, Rexahn will provide such records to
BioSense Global.


SCHEDULE 2.K.


List of Key Employees


[***]


11

--------------------------------------------------------------------------------



SCHEDULE 2.L.II.


Outside the Territory Economic Terms





 
Upfront Fee
Payment
(Amounts set
forth below are
in Dollars)
1.
Upfront[***] fee
$[***]




 
Milestone Event
Payment
(Amounts set
forth below are
in Dollars)
2.
[***]
$[***]
3.
[***]
$[***]
4.
[***]
$[***]
5.
[***]
$[***]
6.
[***]
$[***]
7.
[***]
$[***]
8.
[***]
$[***]
9.
[***]
$[***]



12

--------------------------------------------------------------------------------

Sales-related Milestones ex-China


Milestone Event
Payment
(Amounts set forth below are
in Dollars)
$[***] in Annual Net Sales of a Licensed Product  outside of the Territory (ie
outside China)
$[***]
$[***] in Annual Net Sales of a Licensed Product outside of the Territory (ie
outside China)
$[***]
$[***] in Annual Net Sales of a Licensed Product outside of the Territory (ie
outside China)
$[***]



Royalties ex-China


Annual Net Sales
outside of the Territory (ie outside China)
Royalty Rate
Annual Net Sales for a Licensed Product less than $[***]
[***]%
Annual Net Sales for a Licensed Product equal to or exceeding $[***], but less
than or equal to $[***]
[***]%
Annual Net Sales for a Licensed Product exceeding $[***]
[***]%





13

--------------------------------------------------------------------------------